USCA11 Case: 21-13646      Date Filed: 10/12/2022   Page: 1 of 6




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13646
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
TAJ ULLAH,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 1:21-cr-20033-RNS-1
                   ____________________
USCA11 Case: 21-13646         Date Filed: 10/12/2022     Page: 2 of 6




2                       Opinion of the Court                 21-13646


Before ROSENBAUM, GRANT, and LAGOA, Circuit Judges.
PER CURIAM:
      Taj Ullah appeals his 151-months sentence imposed after he
pleaded guilty to attempted bank robbery, a violation of 18 U.S.C.
§ 2113(a). Because no reversible error has been shown, we affirm.
                      I.     BACKGROUND
       Before Ullah’s sentencing, the probation office prepared a
presentence investigation report (“PSI”). As relevant to this appeal,
the PSI determined that Ullah was a career offender under U.S.S.G.
§ 4B1.1(a), increasing his total offense level by ten. Based on a total
offense level of 29, the PSI calculated Ullah’s guideline range to be
151 to 188 months’ imprisonment. Without the career offender
enhancement, Ullah’s Sentencing Guidelines range was 63 to 78
months. Ullah objected to the enhancement in briefing and at the
sentencing hearing. The district court overruled his objection and
applied the enhancement.
       The government recommended a sentence of 188 months’
imprisonment, noting that it was “a sentence at the high end of the
guideline range” and that any sentence less than that “would be
insufficient to achieve the goals of sentencing”. The defense ar-
gued for a sentence of 63 months’ imprisonment, noting Ullah’s
advanced age, addiction, and capacity to work. After considering
the sentencing factors set forth in 18 U.S.C. § 2553(a), the district
court sentenced Ullah to 151 months’ imprisonment, also finding
USCA11 Case: 21-13646           Date Filed: 10/12/2022   Page: 3 of 6




21-13646                Opinion of the Court                         3

“that [the court] would have imposed the same sentence even if
[the court] had found that the defendant did not legally qualify as a
career offender.” This appeal followed.
                 II.    STANDARD OF REVIEW
       “We review the district court’s interpretation of the Sen-
tencing Guidelines de novo and accept its factual findings unless
clearly erroneous.” United States v. Barner, 572 F.3d 1239, 1247
(11th Cir. 2009). An error in the district court’s calculation of a de-
fendant’s guidelines range is reversible absent harmless error.
United States v. Scott, 441 F.3d 1322, 1329–30 (11th Cir. 2006). An
error in calculating the guidelines range is harmless if the district
court stated on the record that it would impose the same sentence
regardless of the disputed enhancement and, assuming the en-
hancement did not apply, the final sentence was reasonable under
the 18 U.S.C. § 3553(a) factors. See United States v. Keene, 470 F.3d
1347, 1349 (11th Cir. 2006). ). Hence, we “need not review an issue
when (1) the district court states it would have imposed the same
sentence, even absent an alleged error, and (2) the sentence is sub-
stantively reasonable.” United States v. Goldman, 953 F.3d 1213,
1221 (11th Cir. 2020) (citing Keene, 470 F.3d at 1349). In those cir-
cumstances, any error in the guideline calculation is harmless. See
id.
                         III.     ANALYSIS
       On appeal, Ullah contends that the district court incorrectly
applied the career offender enhancement under U.S.S.G. § 4B1.1
USCA11 Case: 21-13646         Date Filed: 10/12/2022     Page: 4 of 6




4                       Opinion of the Court                 21-13646

and thus erred in calculating his advisory guidelines range. Ullah
argues that attempted bank robbery fails to satisfy either the “ele-
ments” or the “enumerated felonies” clause of the sentencing
guidelines’ “crime of violence” definition for the purposes of the
career offender enhancement.
       Here, the district court stated that it would have imposed
the same sentence regardless of the disputed guidelines calculation.
Therefore, under Keene, we must evaluate the substantive reason-
ableness of the sentence, inside or outside the guidelines range, un-
der a deferential abuse-of-discretion standard. Gall v. United
States, 552 U.S. 38, 51 (2007).
        In reviewing the substantive reasonableness of a sentence,
we consider the totality of the circumstances and whether the sen-
tence achieves the purposes of sentencing stated in § 3553(a). See
id. The purposes of sentencing include promoting respect for the
law, providing just punishment, deterring criminal conduct, and
protecting the public from further crimes. 18 U.S.C. § 3553(a). A
sentencing court should also consider the nature and circum-
stances of the offense, the history and characteristics of the defend-
ant, the kinds of sentences available, the guidelines range, policy
statements of the Sentencing Commission, and the need to avoid
unwarranted sentencing disputes. Id. § 3553(a)(1), (3)–(7). Under
18 U.S.C. § 3553(a), a sentencing court must impose a sentence that
is “sufficient, but not greater than necessary” to reflect the serious-
ness of the offense, to promote respect for the law, to provide just
punishment for the offense, to afford adequate deterrence, and to
USCA11 Case: 21-13646         Date Filed: 10/12/2022    Page: 5 of 6




21-13646               Opinion of the Court                         5

protect the public from further crimes of the defendant. 18 U.S.C.
§ 3553(a)(2).
       When a sentence is above a guidelines range, we “may con-
sider the deviation, ‘but give due deference to the district court’s
decision that the § 3553(a) factors, on a whole, justify the extent of
the variance.’” United States v. Williams, 526 F.3d 1312, 1322 (11th
Cir. 2008) (quoting Gall, 552 U.S. at 51). “We may vacate a sen-
tence because of the variance only ‘if we are left with the definite
and firm conviction that the district court committed a clear error
of judgment in weighing the § 3553(a) factors by arriving at a sen-
tence that lies outside the range of reasonable sentences dictated
by the facts of the case.’” United States v. Shaw, 560 F.3d 1230,
1238 (11th Cir. 2009) (quoting United States v. Pugh, 515 F.3d 1179,
1191 (11th Cir. 2008)).
       Given the totality of the circumstances and the § 3553(a) fac-
tors, we conclude that Ullah’s sentence of 151 months is reasona-
ble. At the sentencing hearing, the district court discussed Ullah’s
criminal history, including felonies such as multiple bank rob-
beries, that led to five separate prison sentences. The district court
judge remarked that, “I don’t ever remember in 26 years as a judge
and 41 years as a lawyer [a criminal record like Ullah’s],” and that,
given his previous term of imprisonment of 15 years for another
bank robbery, “everything should scream that . . . if 15 years for
bank robberies didn’t work, maybe we need to give an even
harsher sentence.” The district court also weighed Ullah’s “ability,
at least for a short period of time, to comply with the law and . . .
USCA11 Case: 21-13646         Date Filed: 10/12/2022     Page: 6 of 6




6                       Opinion of the Court                 21-13646

be an active and contributing member of the community” and the
fact that he accepted responsibility for his crime “both at the time
of [his] arrest and as part of this case”.
        Considering Ullah’s criminal history and the circumstances
of this offense, the district court reasonably determined that a sen-
tence of 151 months was necessary to reflect the seriousness of the
offense, to promote respect for the law, to provide just punish-
ment, to provide adequate deterrence, and to protect the public.
We have affirmed as reasonable significant upward variances in
cases that involve a lengthy criminal record like this case. See, e.g.,
Shaw, 560 F.3d at 1239–41; United States v. Lozano, 490 F.3d 1317,
1324–25 (11th Cir. 2007) Thus, we conclude that any error in the
application of the career offender provisions and the calculation of
the guidelines range was harmless.
                       IV.    CONCLUSION
       For the reasons stated, we affirm Ullah’s sentence.
       AFFIRMED.